     Case 1:20-cv-00095-NONE-EPG Document 19 Filed 11/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ANDREW HARO, et al.,                           No. 1:20-cv-00095-NONE-EPG
11                      Plaintiffs,
12           v.                                      ORDER MODIFYING SCHEDULING
                                                     CONFERENCE ORDER
13    COUNTY OF STANISLAUS,
14                      Defendant.
15

16          On November 16, 2020, the Court held a telephonic status discovery conference.

17   Plaintiff’s counsel Patrick Buelna and Defendant’s counsel Jonathan B. Paul appeared

18   telephonically. For the reasons discussed on the record, it is HEREBY ORDERED that the

19   scheduling order is modified as follows:

20    Event                           Initial Date or Deadline       Revised Date or Deadline
21    Nonexpert Discovery Cutoff      January 26, 2021               February 25, 2021
      Expert Disclosure               February 26, 2021              March 30, 2021
22    Rebuttal Expert Disclosure      March 30, 2021                 April 29, 2021
      Dispositive Motion Filing       June 14, 2021                  June 14, 2021 (unchanged)
23    Deadline
24    Pretrial conference             October 5, 2021                October 5, 2021 (unchanged)
      Trial                           Not Set                        Not Set (unchanged)
25
     IT IS SO ORDERED.
26
27      Dated:    November 16, 2020                         /s/
                                                     UNITED STATES MAGISTRATE JUDGE
28
                                                     1
